       Case 1:20-cv-00739-EPG Document 21 Filed 07/21/21 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11                                    ) Case No.: 1:20-cv-00739-EPG
     STEVEN AUGUST PALLESI,           )
12                                    ) ORDER
              Plaintiff,              )
13                                    ) (ECF No. 20)
         vs.                          )
14                                    )
                                      )
15   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
16                                    )
              Defendant.              )
17
18          Based upon the parties’ Stipulation for the Award and Payment of Equal Access to
19   Justice Act Fees, Costs, and Expenses (ECF No. 20), IT IS ORDERED that fees and expenses in
20   the amount of $1,150.00 as authorized by 28 U.S.C. § 2412, be awarded subject to the terms of
21   the Stipulation.
22
     IT IS SO ORDERED.
23
24      Dated:     July 21, 2021                            /s/
                                                     UNITED STATES MAGISTRATE JUDGE
25
26
27
28




                                                   -1-
